Citation Nr: 1029924	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  06-24 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

1.  Entitlement to service connection for cardiovascular disease 
to include congestive heart failure, including as due to service-
connected anxiety.

2.  Entitlement to service connection for degenerative arthritis.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) claimed as a lung disorder, including as 
due to asbestos exposure and to nicotine addiction due to 
service-connected anxiety.

4.  Entitlement to service connection for residuals of carbon 
dioxide poisoning.

5.  Entitlement to service connection for diabetes mellitus, Type 
2, including as due to exposure to Agent Orange.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker


INTRODUCTION

The Veteran had active military service from December 1957 to 
December 1983.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that, in pertinent part, denied service connection for 
posttraumatic stress disorder (PTSD), congestive heart failure, 
degenerative arthritis, COPD, carbon dioxide poisoning, and 
diabetes mellitus.  

The issue of service connection for a back disorder was denied in 
a June 2005 rating decision.  The Veteran did not appeal this 
determination; therefore, the issue of service connection for a 
back disorder is not on appeal before the Board.

In a June 2007 rating decision, the RO granted service connection 
for an anxiety disorder, not otherwise specified (claimed as 
PTSD).  In a June 8, 2007 signed staement, the Veteran said that 
he was advised that "VA had granted my SC for Anxiety Disorder" 
and requested a copy of the notification letter.  In the June 
2010 informal hearing presentation, the Veteran's representative 
stated that the Veteran had already been granted service 
connection for an anxiety disorder to include PTSD.  Thus, the 
RO's action represents a full grant of the benefit sought as to 
the claim for service connection for PTSD.

The United States Court of Appeals for Veterans Claims (Court) 
held that a claimant's identification of the benefit sought does 
not require any technical precision.  See Ingram v. Nicholson, 21 
Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who 
knows that symtoms he is experiencing and that are causing him 
disability...[and] it is the Secretary who know the provisions of 
title 38 and can evaluate whether there is a potential under the 
law to compensate an averred disability based on a sympathetic 
reading of the material in a pro se submission.")  A claimant 
may satisfy this requirement by referring to a body part or 
system that is disabled or by describing symtoms of the 
disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 2009); 
see also Clemons v. Shinseki, 23 Vet. App. 1, 5 2009) (to the 
effect that, when determining the scope of a claim, the Board 
must consider "the claimant description of the claim; the 
symtoms the claimant describes; and the information the claimant 
submits or that the Secretary obtains in support of that 
claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to 
the effect that the Board is required to consider all issues 
raised either by the claimant or the evidence of record); 
38 C.F.R. § 3.159(c) (2009).  In light of Brokowski, Robinson, 
and Clemons, the Board has recharacterized the Veteran's claim 
for a cardiovascular disorder, as indicated on the title page.  

The issues of entitlement to service connection for a 
cardiovascular disorder and COPD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The probative and competent evidence of record preponderates 
against a finding that the Veteran has degenerative arthritis 
related to his period of active military service.

2.  The competent and probative evidence of record preponderates 
against a finding that the Veteran currently has any residuals of 
carbon dioxide poisoning related to his period of active military 
service.

3.  The competent and probative evidence of record preponderates 
against a finding that the Veteran currently has diabetes 
mellitus, Type 2, related to his period of active military 
service.


CONCLUSIONS OF LAW

1.  Degenerative arthritis was not incurred in or aggravated by 
active military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  Residuals of carbon dioxide poisoning were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

3.  Diabetes mellitus, Type 2, was not incurred in or aggravated 
by active military service and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. 
Cir., 2004).  Prior to the initial adjudication of the claims, by 
letter dated in August 2004, the RO advised the Veteran of VA's 
notification and duty to assist obligations under the VCAA.  

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Veteran's service treatment records and VA and non-
VA medical treatment records were obtained, to the extent 
possible; he has not identified any relevant private medical 
records.  Records considered by the Social Security 
Administration (SSA) in its 1996 award of disability benefits due 
to COPD were also received.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not part of the claims file.  

In July 2006, the Veteran underwent a VA respiratory examination 
and the Board finds that the examination report is adequate for 
rating purposes as the claims file was reviewed, the examiner 
reviewed the pertinent history, examined the Veteran and provided 
clinical findings and diagnoses from which the Board can reach a 
fair determination.  The Board acknowledges that, to date, VA has 
neither afforded the Veteran an examination, nor solicited a 
specific medical opinion regarding degenerative arthritis, 
residuals of carbon dioxide poisoning, or diabetes mellitus, 
although the July 2006 VA respiratory examination report 
addresses his carbon dioxide poisoning and diabetes mellitus 
claims.  

Under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical 
examination or opinion when such is necessary to make a decision 
on a claim.  Specifically, a VA examination is required where the 
record contains competent evidence of a current disability, and 
indicates that the disability or symptoms may be associated with 
military service, but does not contain sufficient evidence for 
the Secretary to make a decision.  Id.  Here, an additional 
examination is not warranted because there is no competent 
evidence of record relating any of the Veteran's claimed 
disabilities to active service.  See 38 C.F.R. § 3.159(c)(4).  
The Veteran has not alleged that he was treated for diabetes or 
arthritis during active service or that he has had a continuity 
of symptomatology since service.  While he was treated for carbon 
dioxide poisoning during service, he has not reported a 
continuity of symptomatology since service or identified any 
current disability (other than those that are the subject of the 
Remand below).  Nor is there any competent medical evidence of 
record relating any of the claimed disabilities to the Veteran's 
active service.  In such circumstances, there is no duty to 
obtain a medical examination or opinion.  McLendon v. Nicholson, 
20 Vet. App. 79, 84 (2006).  

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.

II.	Service Connection

The Veteran contends that he is entitled to service connection 
for diabetes mellitus because he served in country in Vietnam and 
diabetes mellitus is a presumptive condition.  He claims that he 
has diabetes mellitus in its "infant stages."  With respect to 
arthritis, he claims that this disability is related to his in-
service diving and carbon dioxide poisoning.  He also contends, 
in essence, that he is entitled to service connection for carbon 
dioxide poisoning because it occurred during active service.

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Arthritis and diabetes, if manifest to a degree of 10 percent 
within one year after separation from active duty, may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The Board notes that, under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d), any Veteran who engaged in combat during active service 
may submit satisfactory lay or other evidence as sufficient proof 
of service connection if the evidence is consistent with the 
facts circumstances, conditions, and hardships of such service, 
even though there is no official record of such in-service 
incurrence or aggravation.  This presumption, however, does not 
warrant an automatic grant of service connection, but rather, 
eases the combat Veteran's burden of demonstrating the occurrence 
of some in-service incident to which the current disability may 
be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the Veteran was awarded the Combat Action Ribbon.  
As such, the record clearly indicates that the Veteran was 
exposed to combat, and accordingly, his assertions regarding 
events during combat are to be presumed if consistent with the 
time, place, and circumstances of such service, thereby relaxing 
the adjudicative evidentiary requirements for determining what 
happened in service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); see also Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); see also 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  


A.	Degenerative Arthritis

In his March 2005 notice of disagreement, the Veteran asserted 
that his arthritis "had [its] beginnings in service and was 
exacerbated by [his] occupation as a diver".

Service treatment records reflect the Veteran's treatment for 
complaints of back pain but are not referable to complaints or 
diagnosis of, or treatment for, degenerative arthritis.  Service 
records show that the Veteran was a Navy diver for much of his 
military career. 

Post service, medical records from Elgin Air Force Base, dated 
from 2003 to 2004, include a diagnosis of degenerative joint 
disease in August 2003.  Osteoarthrosis was noted in September 
2004 hospital records that reflect a past medical history of 
degenerative joint disease.

The Veteran has contended that service connection should be 
granted for degenerative arthritis.  Although the evidence shows 
that the Veteran currently has been diagnosed with degenerative 
joint disease, no competent medical evidence has been submitted 
to show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects that 
his musculoskeletal system was normal on separation from service.  
The first post service evidence of record of degenerative joint 
disease is from 2003, more than 20 years after the Veteran's 
separation from service.  In short, no medical opinion or other 
medical evidence relating the Veteran's degenerative joint 
disease to service or any incident of service has been presented.

Additionally, while the Veteran has stated that his arthritis had 
its beginnings in service, he is not competent to render a 
medical opinion.  The Veteran is competent to report experiencing 
symptoms of arthritis; however, he has not reported suffering 
from any joint symptoms during service or of suffering from a 
continuity of symptoms since service.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. 
App. 303, 307-08 (2007) (holding that lay testimony is competent 
to establish the presence of observable symptomatology).
      
B.	Residuals of Carbon Dioxide Poisoning

In his March 2005 notice of disagreement, the Veteran also said 
that he was treated in service for carbon dioxide poisoning that 
"causes the COPD" and should be service-connected.  The issue 
of service connection for COPD is addressed the Remand below.

Service treatment records include an undated report showing that 
the Veteran was treated for carbon dioxide poisoning while on an 
underwater navigation training exercise as a diving student.  He 
was evaluated for presumed "CO2 poisoning" after breathing 100 
percent oxygen during a dive.  His treatment consisted of pain 
medications, confinement to quarters for one day, and resumption 
of diving duties the next day.  It was noted that he continued 
his career as a Navy diver.  Thereafter, residuals of carbon 
dioxide poisoning were not noted at any time.

Post service, the medical evidence of record, dated from 1993 to 
2007, is devoid of a mention of any diagnosis of carbon dioxide 
poisoning or residuals thereof.  

Here, Veteran has contended that service connection should be 
granted for the residuals of carbon dioxide poisoning.  The 
record demonstrates that, while he was treated for carbon dioxide 
poisoning in service, no residuals of carbon dioxide poisoning 
were shown on separation from service.  Moreover, on VA and non-
VA examinations after the Veteran's separation from service, 
there was no showing that the Veteran had residuals of carbon 
dioxide poisoning.  Furthermore, the Veteran has submitted no lay 
or medical evidence to show that he currently has residuals of 
carbon dioxide poisoning.   In short, no medical opinion or other 
medical evidence showing that the Veteran currently has residuals 
of carbon dioxide poisoning has been presented.  Rabideau v. 
Derwinski, 2 Vet. App. at 143.

C.	Diabetes Mellitus, Type 2

In his March 2005 notice of disagreement, the Veteran further 
said that he served in the Republic of Vietnam and that diabetes 
mellitus was a presumptive condition.  However, absent a current 
diagnosis of diabetes mellitus, an award of service connection is 
not warranted.  See Brammer v. Derwinski, 3 Vet. App. at 225. 

If a veteran was exposed to a herbicide agent during active 
service, Type 2 diabetes shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Service 
connection for claimed residuals of exposure to herbicides also 
may be established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.  See 
Brock v. Brown, 10 Vet. App. 155, 162- 64 (1997); Combee v. 
Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 
1113 and 1116, and 38 C.F.R. § 3.303.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
See 38 C.F.R. §§ 3.307(a)(6)(iii).  VA General Counsel opinions 
have stated that veterans must demonstrate actual duty or 
visitation in the Republic of Vietnam to have qualifying service.  
See e.g., VAOPGCPREC 27-97 (July 23, 1997).

The Veteran's service records document that he served in the 
Republic of Vietnam during the Vietnam era.  However, the entire 
record of medical evidence is devoid of a reference to diagnosis 
of, or treatment for, diabetes mellitus.

Service treatment records do not reflect treatment for diabetes 
mellitus and the Veteran's October 1983 service examination 
report indicates that results of albumin and sugar tests were 
negative.

Post service, the May 1996 private treatment record reflects mild 
hyperlipidemia, but is not referable to diabetes mellitus.

According to the July 2006 VA respiratory examination report, the 
Veteran denied being diagnosed with diabetes mellitus and told 
the examiner that, two weeks earlier, he saw his primary care 
physician and laboratory test results did not show evidence of 
diabetes mellitus.  He denied ever being hospitalized for 
diabetes, ketoacidosis, or hyper or hypoglycemia and he was not 
on a restricted diet for diabetes.  

Moreover, when seen in the VA outpatient clinic in June 2007, 
results of the Veteran's glucose screening was within normal 
limits

Here, Veteran has contended that service connection should be 
granted for diabetes mellitus, Type 2.  The record demonstrates 
that no diabetes mellitus, Type 2, was found in service or on 
separation from service.  Moreover, on VA examinations after the 
Veteran's separation from service, there was no showing that the 
Veteran had diabetes mellitus, Type 2.  Furthermore, the Veteran 
has submitted no evidence to show that he currently has diabetes 
mellitus, Type 2.  In short, no medical opinion or other medical 
evidence showing that the Veteran currently has diabetes 
mellitus, Type 2 has been presented.  Rabideau v. Derwinski, 2 
Vet. App. at 143.

While the Veteran maintains that he has degenerative arthritis, 
residuals of carbon dioxide poisoning, and diabetes mellitus, 
Type 2, related to active military service, including exposure to 
Agent Orange, as a lay person he has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
diagnosis and causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  A layperson is generally 
not capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is 
competent to report what comes to him through his senses, he does 
not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  And although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such as a 
broken leg or varicose veins, he is not competent to provide 
evidence as to more complex medical questions, as is the case 
here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In sum, the Veteran has not been shown to have diabetes mellitus 
or residuals of carbon dioxide poisoning at present.  His 
arthritis was diagnosed many years after his separation from 
service and there is no competent lay or medical evidence 
relating arthritis to service.  The evidence in this case is not 
so evenly balanced as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective 
and probative medical evidence of record is against the Veteran's 
claims for service connection for degenerative arthritis, 
residuals of carbon dioxide poisoning, and 


diabetes mellitus, Type 2, including as due to exposure to Agent 
Orange, and his claims must be denied.


ORDER

Service connection for degenerative arthritis is denied.

Service connection for residuals of carbon dioxide poisoning is 
denied.

Service connection for diabetes mellitus, Type 2, including as 
due to exposure to Agent Orange, is denied.


REMAND

As noted above, service connection for an anxiety disorder was 
granted by the RO in a June 2007 rating decision.  The Veteran 
seeks service connection for congestive heart failure and COPD 
that he has variously associated with service-connected anxiety.  

In his March 2005 written statement, the Veteran said that his 
congestive heart failure began in service and was exacerbated by 
combat-related stress.  In his June 2010 written statement, the 
Veteran's representative asserted that the Veteran had congestive 
heart failure due to stress associated with service-connected 
anxiety.  The medical evidence of record includes a diagnosis of 
congestive heart failure in December 2003, and in January, March, 
and April 2004 treatment records from Elgin Air Force Base.  In 
July 2006, the Veteran told a VA examiner that he was 
hospitalized in 2003 because of the disorder.  The Elgin Air 
Force Base records show that he was hospitalized in December 2003 
for treatment of community acquired pneumonia, congestive heart 
failure, COPD, and hypertension.  Furthermore, in June 2007, the 
Veteran told a VA clinic physician that he was followed by a 
local cardiologist.  The Board believes it would be helpful to 
obtain these private treatment records prior to appellate 
consideration of his claim.  

As well, in September 2004, the Veteran asserted that he was 
assigned to many ships and exposed to asbestos (to which he 
apparently attributed his claimed COPD).  Service records show 
that the Veteran's main occupation in service was Equipment 
Operator with primary duties as an explosive ordnance specialist 
and diver, however there is no diagnosis of asbestosis in the 
claims file.  Moreover, in July 2006, the VA examiner diagnosed 
COPD and attributed it to the Veteran's tobacco use.  The VA 
examiner noted the Veteran's history of a greater than 30 pack 
year history of smoking and that medical reports showed a 78 pack 
year history of tobacco abuse. The Veteran said he stopped 
smoking in 1990.  The diagnosis was COPD, most likely the result 
of 78 pack year history of tobacco abuse.  In June 2010, the 
representative noted that the July 2006 VA examiner diagnosed the 
Veteran with COPD due to cigarette addiction.  The representative 
argued that this addiction was due to service-connected anxiety.   

In this regard, the Board notes that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001) held that a veteran can 
receive compensation for an alcohol or drug abuse disability 
acquired as secondary to, or as a symptom of, his or her service-
connected disability.

The Allen decision explicitly overruled prior decisions on this 
subject from the Court, including in particular Barela v. West, 
11 Vet. App. 280 (1998).  The Allen decision also appears to 
overrule, either in total or in part, two precedent opinions 
issued by the VA General Counsel, including VAOPGCPREC 2-98 and 
VAOPGCPREC 7-99.

In Allen, the Federal Circuit held that 38 U.S.C.A. §§ 1110 and 
1131 permit a veteran to receive compensation for an alcohol or 
drug abuse disability acquired as secondary to, or as a symptom 
of, a veteran's service-connected disability.

In other words, 38 U.S.C.A. §§ 1110 and 1131 do not preclude 
compensation for an alcohol or drug abuse disability secondary to 
a service-connected disability, or use of an alcohol or drug 
abuse disability as evidence of the increased severity of a 
service-connected disability.  Rather, the statute precludes 
compensation only for (a) primary alcohol abuse disabilities, and 
(b) secondary disabilities (such as cirrhosis of the liver) that 
result from primary alcohol abuse.  The Federal Circuit defined 
"primary" as meaning an alcohol abuse disability arising during 
service from voluntary and willful drinking to excess.

Here, the Board is of the opinion that the Veteran should be 
afforded VA examinations in order to obtain medical opinions 
necessary to adjudicate his claims.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in writing and 
request that he provide the name and 
address of his non-VA cardiologist.  Make 
arrangements to obtain these medical 
records. 

2.  Obtain all medical records regarding 
the Veteran's treatment at the Pensacola 
(Florida) VA Outpatient Clinic, for the 
period from June 2007 to the present; and 
from Elgin Air Force Base, for the period 
from November 2004 to the present.

3.  Thereafter, schedule the Veteran for a 
VA cardiovascular examination.  The 
Veteran's claims file and a copy of this 
remand should be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
studies should be conducted, and all 
findings reported in detail.

The examiner should provide a diagnosis 
for all current cardiovascular disorders 
found to be present.  


The examiner should provide an opinion as 
to whether the Veteran suffers from 
ischemic heart disease.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(a probability of 50 percent or greater) 
that any current cardiovascular disease, 
including congestive heart failure, had 
its clinical onset during active service 
or is related to an in-service disease, 
event, or injury, to include the in-
service carbon dioxide poisoning?

If the answer to the above question is 
negative, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current cardiovascular 
disease, including congestive heart 
failure, was caused by the Veteran's 
service-connected anxiety disorder.

If the answer to the above question is 
negative, the examiner is requested to 
state whether it is at least as likely as 
not that any current cardiovascular 
disease, including congestive heart 
failure, was aggravated as a result of his 
service-connected anxiety disorder.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Schedule the Veteran for a VA 
psychiatric examination.  The Veteran's 
claims file and a copy of this remand 
should be made available to and reviewed 
by the examiner in conjunction with the 
examination.  All indicated studies should 
be conducted, and all findings reported in 
detail.


The examiner should provide an opinion as 
to whether it is at least as likely as not 
that (50 percent probability or greater) 
the Veteran's service-connected anxiety 
disorder either (a) caused, or (b) 
aggravated nicotine addiction.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Review the medical opinions obtained 
to ensure that the Board's remand 
directives were accomplished. Return the 
case to the examiners if the questions 
posed were not answered.

6.  Finally, readjudicate the claims on 
appeal.  If the benefit sought on appeal 
is not granted, issue a supplemental 
statement of the case, and give the 
Veteran an appropriate amount of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


